Citation Nr: 0928840	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  07-07 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for residuals of fibroid cystic disease, status post 
hysterectomy with bilateral salpingo-oophorectomy.

2.  Entitlement to a disability rating in excess of 10 
percent for right chondromalacia patella.  

3.  Entitlement to an initial disability rating in excess of 
10 percent for left patellofemoral syndrome.  

4.  Whether new and material evidence to reopen a claim for 
service connection for headaches has been received.  

5.  Whether new and material evidence to reopen a claim for 
service connection for degenerative disc disease (DDD) of the 
lumbar spine, to include as secondary to the Veteran's 
service connected right knee disability, has been received.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from May 1980 to June 1984 and 
from August 1990 to July 1991.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision, in which 
the RO granted service connection for left patellofemoral 
syndrome, and assigned an initial 10 percent rating, 
effective March 22, 2005.  The RO also denied a rating higher 
than 50 percent for fibroid cystic disease, status post 
hysterectomy with bilateral salpingo-oophorectomy; denied a 
rating higher than 10 percent for right chondromalacia 
patella; denied service connection for DDD of the lumbar 
spine; and declined to reopen a claim for service connection 
for headaches.  The Veteran filed a notice of disagreement 
(NOD) in April 2006, and the RO issued a statement of the 
case (SOC) in January 2007.  The Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in March 2007.

As reflected on the March 2007 VA Form 9, the Veteran 
requested a Board hearing in Washington D.C.  However, on 
page 2 of the Written Brief Presentation, dated in March 
2009, the Veteran (through her representative) stated that 
she no longer wished to have a Board hearing.  

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for left 
knee disability, the Board has characterized that claim in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-
connected disability).  

The Board notes, as will be discussed in more detail below, 
that in a November 2004 rating decision, the RO denied a 
petition to reopen a claim for service connection for DDD of 
the lumbar spine, which had previously been denied by the RO 
as not having been incurred in or aggravated during service.  
In correspondence received from the Veteran in March 2005, 
the Veteran asserted that the lumbar spine disability was 
secondary to her service-connected right knee disability.  
The RO treated the Veteran's assertion as a new claim, and 
adjudicated it on the merits without addressing the matter of 
reopening.  However, basing a claim for service connection on 
a new theory of etiology does not constitute a new claim.  
See Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  
Therefore, the March 2005 purported claim for service 
connection for DDD of the lumbar spine, as secondary to the 
service-connected right knee disability, is not a "new" 
claim, but a petition to reopen a previously denied claim.  
Accordingly, new and material evidence is required in order 
for the Board to consider the substantive merits of the claim 
for service connection, regardless of the Veteran's current 
theory regarding etiology.

Although the RO addressed the merits of the lumbar spine 
service connection claim, at least in terms of the secondary 
service connection theory of entitlement, regardless of what 
the RO has done, the Board must address the question of 
whether new and material evidence to reopen the claim has 
been received, because that issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  In other words, the Board is 
required to first consider whether new and material evidence 
is presented before the merits of a claim can be considered.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Pertinent to the March 22, 2005 claim for increase, the 
evidence reflects that the Veteran does not have active 
fibroid cystic disease; residuals include surgical removal of 
the uterus and both ovaries.

3.  Pertinent to the March 22, 2005 claim for increase, the 
medical evidence does not reflect any lateral instability or 
subluxation associated with the Veteran's right 
chondromalacia patella, which has been manifested by range of 
motion permitting greater than 60 degrees of flexion, and 
permitting extension to less than 5 degrees; such motion is 
additionally limited by pain, weakness, excess fatigability, 
and incoordination.

4.  Since the March 22, 2005 effective date of the grant of 
service connection, the medical evidence does not reflect any 
lateral instability or subluxation associated with the 
Veteran's left patellofemoral syndrome, which has been 
manifested by range of motion permitting greater than 60 
degrees of flexion, and permitting extension to less than 5 
degrees; such motion is additionally limited by pain, 
weakness, excess fatigability, and incoordination.

5.  In a November 2004 rating decision, the RO denied 
petitions to reopen claims for service connection for 
headaches and DDD of the lumbar spine; although notified of 
the denials in a November 2004 letter, the Veteran did not 
initiate an appeal.

6.  No new evidence received since the November 2004 denial 
of the petition to reopen the claim for service connection 
for headaches, when considered by itself or in connection 
with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection, or raises a reasonable possibility of 
substantiating the claim. 

7.  No new evidence received since the November 2004 denial 
of the petition to reopen the claim for service connection 
for DDD of the lumbar spine, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection, or raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
residuals of fibroid cystic disease, status post hysterectomy 
with bilateral salpingo-oophorectomy have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.116, 
Diagnostic Code 7617 (2005-2008).

2.  The criteria for a rating in excess of 10 percent for 
right chondromalacia patella have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5260, 5261, 5257 (2005-2008).

3.  The criteria for an initial rating in excess of 10 
percent for left patellofemoral syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261, 5257 (2005-
2008).

4.  The November 2004 rating decision, in which the RO denied 
service connection for headaches and DDD of the lumbar spine 
is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2008).

5.  As evidence received since the November 2004 denial is 
not new and material, the criteria for reopening the claim 
for service connection for headaches are not met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

6.  As evidence received since the November 2004 denial is 
not new and material, the criteria for reopening the claim 
for service connection for DDD of the lumbar spine are not 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  With respect to a request to reopen a previously 
denied claim, a claimant must be notified of both what is 
needed to reopen the claim and what is needed to establish 
the underlying claim for service connection. See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman, 19 Vet. App. 473.

The Board also is aware of the recent decision of the United 
Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court held that, in rating cases, VA must notify the 
claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a May 2005 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate claims for increased 
ratings for fibroid cystic disease, status post hysterectomy 
with bilateral salpingo-oophorectomy and right chondromalacia 
patella, as well as the claims for service-connection for DDD 
of the lumbar spine and headaches, and the then claim for 
service connection for left patellofemoral syndrome.  This 
letter also informed the Veteran of what information and 
evidence must be submitted by the appellant and what 
information and evidence would be obtained by VA.  The May 
2005 VCAA letter also requested that the Veteran submit any 
pertinent evidence in her possession (consistent with 
Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  A March 2006 letter provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  The March 2006 rating decision reflects the 
initial adjudication of each claim after issuance of the 
notice letters.  

As regards the requirements of Vazquez-Flores, the Board 
notes with respect to the fibroid cystic disease, status post 
hysterectomy with bilateral salpingo-oophorectomy, as will be 
discussed in more detail below, the Veteran is currently 
awarded the maximum schedular benefit for this disability.  
As the rating schedule does not provide for a higher rating, 
any failure on the part of VA to provide notice has not been 
prejudicial to her claim.  

Regarding the right knee, the Board finds that the May 2005 
notice letter, which informed the Veteran of the information 
and evidence necessary to substantiate her claims for 
increased ratings, read together with the March 2006 letter, 
which explained how disability ratings are determined, and 
the January 2007 SOC, which included the pertinent rating 
criteria and essentials of evaluative rating (38 C.F.R. 
§ 4.1) satisfies the notice requirements of Vazquez-Flores.  

To whatever extent the aforementioned documents are deficient 
in meeting the Vazquez-Flores requirements with respect to 
the right knee claim, the claims file reflects that the 
Veteran had actual knowledge of the information and evidence 
necessary to substantiate that claim.  In this regard, in the 
written brief presentation dated in March 2009, the Veteran's 
representative provided a detailed description of the 
Veteran's knee symptomatology, how it affects her daily life 
and employment, and how it supports a higher rating.  
Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what is necessary to substantiate a claim.  
Vasquez-Flores, 22 Vet. App. at 48, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  Given the 
statements regarding the effects of right knee disability on 
the Veteran's daily life, the Board finds that, the record 
also indicates that the Veteran has demonstrated that she has 
actual knowledge of the information and evidence needed to 
establish an increased rating for her right knee.  

Pertinent to the petitions to reopen, in addition to the May 
2005 letter, the RO also sent out a September 2005 pre-rating 
letter to specifically address the petition to reopen the 
claim for service connection for headaches.  The May and 
September 2005 letters not only informed the Veteran of the 
evidence necessary to substantiate such a claim, but also 
informed her of the reason for the previous denial of the 
claim, of the definition of new and material evidence, and of 
the type of evidence that would be considered new and 
material.  The Board notes that, although the May 2005 letter 
did not treat the claim for service connection for DDD of the 
lumbar spine as a petition to reopen, and therefore did not 
inform the Veteran of the reason for the previous denial and 
of the evidence that would be considered new and material, 
such information was provided in May 2004 letter in reference 
to a previous attempt to reopen the claim.  

Indeed, the claims file reflects a lengthy history of 
repeated attempts to reopen the claim for service connection 
for DDD of the lumbar spine.  Thus, the Veteran has been 
informed many times of the reasons for the denial of her 
claim, and of the reasons for the denials of reopening.  
Moreover, with respect to the current secondary service 
connection theory of entitlement, as the Veteran had never 
previously pursued service connection on this basis, the 
evidence necessary to substantiate the claim is necessarily 
the same as the evidence necessary to reopen the claim, i.e., 
medical nexus evidence.  The May 2005 letter provided notice 
of this requirement.  The Board also believes that, in her 
March 2005 claim, the Veteran demonstrated actual knowledge 
of the need to submit new and material evidence to reopen the 
claim for DDD of the lumbar spine, and of the specific nature 
of the etiological relationship to be established.  The 
Veteran stated that she was enclosing new and material 
medical and lay evidence to reopen the claim, and that she 
was claiming that her lumber spine condition is secondary to 
the right knee.  The Board believes that, despite any notice 
deficiencies with respect to this claim, the Veteran has 
demonstrated actual knowledge of the evidence necessary to 
reopen and substantiate the claim.  See Vasquez-Flores, 22 
Vet. App. at 48, citing Dalton, 21 Vet. App. at 30-31.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, Social Security Administration 
(SSA) disability records, and the reports of October 2004 and 
October 2005 VA fee basis examinations.  Also of record and 
considered in connection with the appeal are various 
statements submitted by the Veteran and her representative on 
her behalf.  The Board also finds that no additional RO 
action to further develop the record is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate each claim, the avenues through which 
she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with these claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Rating Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis 
of the increased rating claims is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Regarding the left knee initial rating, as with claims for 
increased ratings, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Fenderson, 12 Vet. App. at 126.  The Board's 
analysis of that claim is also undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.   

1.  Hysterectomy/Bilateral Salpingo-Oophorectomy

Historically, in an October 1994 rating decision, the RO 
granted service connection and assigned a zero percent rating 
for fibroid cystic disease, pursuant to Diagnostic Code 7622.  
In July 1997, based on records showing that the Veteran 
underwent an abdominal hysterectomy and bilateral salpingo-
oopheroectomy in November 1994, the RO recharacterized the 
service connected disability as fibroid cystic disease, 
status post abdominal hysterectomy with bilateral salpingo-
oophorectomy, and assigned a 50 percent rating under 
Diagnostic Code 7617.  The RO also granted special monthly 
compensation for loss of use of a creative organ under 
38 C.F.R. § 3.350(a)(1).  

In March 2005, the Veteran filed her current claim for an 
increased rating.  The March 2006 rating decision continued 
the 50 percent rating for fibroid cystic disease, status post 
abdominal hysterectomy with bilateral salpingo-oophorectomy.  

Diagnostic Code 7617 addresses complete removal of the uterus 
and both ovaries.  It provides a 100 percent evaluation for 
the initial three months after the complete removal of the 
uterus and both ovaries.  It provides a 50 percent rating 
after three months.  38 C.F.R. § 4.116, Diagnostic Code 7617.  

The Veteran is currently in receipt of the maximum disability 
evaluation available for her disability.  She does not 
warrant assignment of a 100 percent rating for complete 
removal of the uterus and both ovaries because more than 
three months have elapsed since the surgical procedure.

Diagnostic Code 7617 directs for review of entitlement to 
special monthly compensation under 38 C.F.R. § 3.350.  
However, in this case, as discussed above, such compensation 
is already in effect.  

A rating in excess of 50 percent is not available under any 
other provision of the rating schedule that is relevant to 
the postoperative residuals of a hysterectomy.  The Board has 
reviewed the rating schedule and finds no other Diagnostic 
Code that would provide a basis to grant a higher evaluation 
for this disorder.  Consequently, a rating in excess of 50 
percent for service- connected residuals of a hysterectomy is 
not warranted.

2.  Knee Claims

As the Veteran's left knee initial rating claim, and right 
knee increased rating claim involve similar complaints, 
symptomatology, medical evidence, and rating provisions, the 
Board has addressed them in a common discussion.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2006); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).

Historically, in a July 1997 rating decision, the RO granted 
service connection and assigned a 10 percent rating for right 
chondromalacia patella, pursuant to Diagnostic Code 5257.  In 
March 2005, the Veteran filed her current claim for an 
increased rating for the right knee, and for service 
connection for the left knee.  In the March 2006 rating 
decision, the RO changed the diagnostic code used to evaluate 
the right knee to 5299-5019, and continued the 10 percent 
rating for right chondromalacia patella.  In that decision, 
the RO also granted service connection for left 
patellofemoral syndrome, and assigned a 10 percent rating 
under Diagnostic Code 5099-5019.  

The use of a hyphenated diagnostic code indicates an 
analogous rating.  See 38 C.F.R. §§ 4.20 and 4.27.  
Diagnostic Code 5019 is used for rating bursitis.  As there 
is no specific diagnostic code for either patellofemoral 
syndrome or chondromalacia patella, a diagnostic code was 
selected for a related disease, in which not only the 
functions affected, but the anatomical localization and 
symptomatology, are closely analogous.  38 C.F.R. § 4.20.  
The provisions pertinent to that code instruct that rating 
should be determined based on limitation of range of motion 
under the appropriate diagnostic codes.  

Diagnostic Code 5260 authorizes a 10 percent rating for 
limited flexion of the leg to 45 degrees.  A 20 percent 
rating is authorized for limited flexion to 30 degrees.  A 30 
percent rating is authorized for limited flexion to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a 10 percent rating requires 
extension limited to 10 degrees.  A 20 percent rating 
requires extension limited to 15 degrees.  A 30 percent 
rating requires extension limited to 20 degrees.  A 40 
percent rating requires extension limited to 30 degrees.  A 
50 percent rating requires extension limited to 45 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Standard knee range of motion is from 0 degrees (extension) 
to 140 degrees (flexion).  See 38 C.F.R. § 4.71, Plate II.  

The report of a VA fee basis examination in October 2005 
includes range of motion findings.  The examiner measured 
flexion of the right knee to 100 degrees, with onset of pain 
noted at 80 degrees.  Extension was measured to zero degrees, 
without pain.  The examiner measured flexion of the left knee 
to 110 degrees, with onset of pain noted at 70 degrees.  
Extension was measured to zero degrees, without pain.  

As the October 2005 report shows objective evidence of 
painful motion beyond 80 degrees of flexion and zero degrees 
of extension for the right knee, and beyond 70 degrees of 
flexion and zero degrees of extension for the left knee, the 
Board considers those points to be the true extents of 
motion.  In so finding, the Board has considered the extent 
of the Veteran's functional loss due to pain, consistent with 
38 C.F.R. §§ 4.40, 4.45 and DeLuca.

The report of an October 2004 VA fee basis examination shows 
somewhat better results.  Flexion of the right knee was 
measured to 110 degrees with onset of pain at 110 degrees.  
Extension was measured to zero degrees with onset of pain at 
0 degrees.  Flexion of the left knee measured to 130 degrees 
with onset of pain at 130 degrees.  Extension was measured to 
zero degrees with onset of pain at 0 degrees.  

On orthopedic evaluation in September 2005, range of motion 
of the right knee was measured from 3 degrees to 120 degrees.  
Range of motion of the left knee was measured from 4 degrees 
to 132 degrees.  Orthopedic evaluations in January 2005 and 
April 2005 showed full range of motion.  However, it was 
noted that, when sitting, the Veteran would only actively 
flex her knees from 60 to 90 degrees.  The reason for this 
was not stated.  Accordingly, the Board gives the greatest 
probative weight to the October 2005 and October 2004 
findings, which specifically note the point of onset of pain.  

In sum, based on the measured range of pain-free motion, the 
requirements for even the minimum compensable rating are not 
met under Diagnostic Codes 5260 and 5261 with respect to 
either knee.  

The VA General Counsel has held that a claimant who has 
arthritis (resulting in limited or painful motion) and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  The VA 
General Counsel has further held that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 
(2008).  In this case, although the October 2005 examiner 
noted normal X-ray results, there was a finding of arthritis 
in the January and April 2005 orthopedic clinic reports.  
However, a 10 percent rating is already in effect for each 
knee.  Therefore, Diagnostic Code 5003 does not provide for a 
higher rating.  

In addition to pain, the October 2005 examiner reported that 
bilateral knee function was additionally limited by pain, 
fatigue, weakness, lack of endurance, incoordination after 
repetitive use, and pain has the major functional impact.  
However, she was unable to make a determination without 
resorting to speculation on whether pain, fatigue, weakness, 
lack of endurance and incoordination additionally limit the 
joint function in degrees.  The effect of the condition on 
daily activity was that she could not sit for long periods of 
time.  Similar findings were reported in October 2004, 
although there was no incoordination found at that time.  The 
findings of weakness are further supported by the Veteran's 
complaint of her knees giving way at times.  Therefore, in 
accordance with 38 C.F.R. §§ 4.40, 4.45 and DeLuca, despite a 
measured range of motion that equates to a noncompensable 
rating, it appears that the current 10 percent ratings for 
each knee are supported on the basis of additional functional 
impairment due to the above noted symptomatology.  However, a 
rating higher than 10 percent is not warranted under these 
provisions with respect to either knee. 

In so finding, the Board notes that the October 2005 examiner 
found motor and sensory function of the right and left lower 
extremity to be within normal limits.  Knee jerk was 2+.  
Although the Veteran walked with a limp on the right side, 
her gait was found to be within normal limits, and she was 
noted not to require an assistive device for ambulation.  
Similar findings were reported in October 2004.  The report 
of a September 2005 orthopedic clinic visit showed a 
minimally antalgic gait.  

The Board has also considered entitlement to higher ratings 
on the basis of other diagnostic codes pertinent to the 
knees.  Diagnostic Code 5257 provides a 10 percent rating for 
slight impairment of the knee due to recurrent subluxation or 
lateral instability, while a 20 percent rating is available 
for moderate impairment, and a 30 percent rating is available 
for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.  

The reports of October 2004 and October 2005 VA fee basis 
examinations show normal findings for McMurray's and drawer 
testing.  Reports of VA orthopedic evaluations in January 
2005 and April 2005 reflect no varus instability or valgus 
instability; anterior and posterior drawer testing was 
normal, as was McMurray's testing.  The April 2005 report 
also reflects that both knees are stable to varus and valgus 
stress.  An April 2005 MRI was interpreted as showing intact 
medial and lateral menisci and ligaments.  January 2005 X-
rays were interpreted as showing no tilt or subluxation 
deformity.  

Based on such objective findings, the Board concludes that 
there is no basis for assignment of a higher rating under 
Diagnostic Code 5257, or a separate compensable rating under 
that code.  The Board notes that, although the Veteran has 
reported that her knees "feel unstable" (January and April 
2005 orthopedic clinic notes), she has not been shown to have 
the medical competence to make a finding of true lateral 
instability.  The medical evidence does not support her 
assertion.  Nevertheless, her reports of giving way are 
addressed in more detail above, in terms of weakness on 
motion.  In this regard, the Board notes that the primary 
symptomatology found on examination is joint pain, and 
resulting loss of range of motion.  The symptoms contemplated 
under Diagnostic Code 5257 (subluxation and lateral 
instability) are simply not present with respect to either 
knee, to the degree required for even the current rating.  

Further, in light of the medical evidence, the record also 
does not support assignment of a separate compensable rating 
for either knee on the basis of arthritis and instability.  
See VAOPGCPREC 23-97; VAOPGCPREC 9-98.

The Board further notes that no other diagnostic code 
provides a basis for assignment of a higher rating for either 
knee.  Disabilities of the knee and leg are rated under 38 
C.F.R. § 4.71a, Diagnostic Codes 5256-5263; however, several 
of these diagnostic codes are simply not applicable to the 
Veteran's service-connected knee disabilities.  It is neither 
contended nor shown that either of the Veteran's service-
connected knee disabilities involves ankylosis, dislocated 
semilunar cartilage, symptomatic removal of semilunar 
cartilage, impairment of the tibia and fibula, or genu 
recurvatum.  As such, Diagnostic Codes 5256, 5258, 5259, 
5262, or 5263, respectively, provide no basis for assignment 
of any higher rating.  

Under these circumstances, the Board finds that the record 
presents no basis for assignment of higher schedular ratings 
for either the left or right knee under the applicable rating 
criteria.

3.  All Rating Claims

All of the above determinations are based upon consideration 
of pertinent provisions of VA's rating schedule.  
Additionally, the Board finds that there is no showing that, 
at any point pertinent to any of the claims on appeal, any of 
the disabilities under consideration has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b) (cited in the January 2007 
SOC).  In this regard, the Board notes that none of the 
disabilities has objectively been shown to markedly interfere 
with employment (i.e., beyond that contemplated in any 
assigned  rating), to result in repeated hospitalizations, to 
otherwise render inadequate application of the regular 
schedular standards.  In the absence of evidence of any of 
the factors outlined above, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) have not been 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, there is no basis for staged 
rating of any of the disabilities under consideration, 
pursuant to Fenderson or Hart (as appropriate), and the 
claims for a higher rating for right knee disability, and a 
higher initial rating for left knee disability, as well as 
the claim for a higher rating for residuals of fibroid cystic 
disease, status post hysterectomy with bilateral salpingo-
oophorectomy, must be denied.  In reaching these conclusions, 
the Board has considered the applicability of the benefit-of- 
the-doubt doctrine.  However, as the preponderance of the 
evidence is against assignment of any higher rating, that 
doctrine is not applicable in this appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49, 55-56 (1990).

B.  Petitions To Reopen

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a) (2008), service connection may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
also Allen v. Brown, 7 Vet. App. 439, 448 (1995)

The RO initially denied a claim for service connection for 
headaches and DDD of the lumbar spine in a July 1997 rating 
decision, which the Veteran did not appeal.  In subsequent 
years, the Veteran made several attempts to reopen the lumbar 
spine claim.  The Veteran appealed a February 1999 denial of 
the claim; and, in a July 2003 decision, the Board declined 
to reopen the claim, finding that new and material evidence 
had not been received since the July 1997 RO decision.  A 
November 2004 RO decision represents the most recent denial 
of reopening of each claim, prior to the claim on appeal.  

At the time of the November 2004 RO decision, the medical 
evidence of record consisted of service treatment records, VA 
outpatient records, private treatment records, SSA disability 
records, and the report of VA fee basis examinations dated in 
March 2002 and October 2004.  

The service records contained no reference to DDD of the 
lumbar spine, but did reflect treatment for headaches, shown 
as vascular tension headaches.  Post service records document 
the Veteran's involvement in an automobile accident in 1994, 
resulting in a back injury, with subsequent surgery for DDD 
of the lumbar spine that same year.  

Thus, at the time of the November 2004 decision, although the 
evidence did establish a finding of DDD of the lumbar spine, 
there was no medical evidence that related the current 
diagnosis to an injury or disease in service or to a service-
connected disability.  There was also no diagnosis of a 
chronic disability manifested by headaches that was related 
to the vascular tension headaches noted in service.  As the 
Veteran did not initiate an appeal of that decision (see 
38 C.F.R. § 20.200), that decision is final as to the 
evidence then of record, and is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

However, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).

The Veteran requested that the previously denied claims be 
reopened in March 2005.  Regarding petitions to reopen that 
are filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim(s) sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record. After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence received since the November 2004 denial of reopening 
of the claims for service connection for DDD of the lumbar 
spine and headaches includes VA treatment records from April 
2004 to February 2006, private treatment records, and a VA 
examination report dated in October 2005.  The VA and private 
treatment records are new, in that they were not of record at 
the time of the November 2004 RO decision.  However, these 
records are not material for purposes of reopening either 
claim, as they do not include any comment that supports a 
finding of service connection for DDD of the lumbar spine, as 
related to an injury or disease in service, or as related to 
a service-connected disability.  Moreover, although they 
include references to complaints of headaches, they do not 
include a diagnosis of a chronic disability manifested by 
headaches that is related to service.   

The Board acknowledges a notation by the Veteran's 
chiropractor in an October 2003 treatment report that 
causative factors for the Veteran's low back symptoms include 
"boot camp."  However, this is clearly presented as a 
recitation of the Veteran's statements, and not as a medical 
finding.  Moreover, it substantially mimics information in an 
attached form that was completed by the Veteran.  As such, it 
is not new and material evidence.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) ["a bare transcription of a lay 
history is not transformed into 'competent medical evidence' 
merely because the transcriber happens to be a medical 
professional"]; see also Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995).

The report of an October 2005 examination is also new, and 
that report includes a nexus opinion with respect to the 
Veteran's back complaints.  However, the opinion, as 
originally recorded, was confusing, and required an addendum 
opinion for purposes of clarification.  The addendum opinion 
essentially states that the examiner could not resolve the 
question of whether the DDD of the lumbar spine was related 
to the service-connected right knee without resorting to mere 
speculation.  She concluded that "I cannot connect the DDD 
with the [right knee]."  As the opinion and findings of the 
examiner are at best inclusive, that evidence does not raise 
a reasonable possibility of substantiating the claim, and, is 
thus, not  material.

The Veteran has also submitted duplicate copies of service 
treatment records which were of records and considered at the 
time of the November 2004 decision.  These records are 
cumulative and redundant of evidence previously of record, 
and are not new and material.  

Without any competent evidence or opinion that the claimed 
DDD of the lumbar spine disability had its onset in service, 
was aggravated by service, or is otherwise related to disease 
or injury in service, or service-connected disability, or 
that the Veteran has a current chronic disability manifested 
by headaches that is related to service, none of the new 
medical evidence received raises a reasonable possibility of 
substantiating either claim, and therefore, it is not 
material for purposes of reopening either claim.

The only other relevant evidence received consists of  
testimony and statements of the Veteran, as well as 
statements from the Veteran's representative and two 
acquaintances (Archie Phillips and Ricardo Young), on her 
behalf.  However, even if new, such lay assertions provide no 
basis for reopening either claim.  To the extent that the 
Veteran, her acquaintances, or her representative are 
attempting to establish a current diagnosis of a chronic 
disability manifested by headaches, or a medical nexus 
between DDD of the lumbar spine and service or a service-
connected disability, on the basis of assertions alone, such 
evidence must fail.  As each is a layperson not shown to have 
appropriate medical training and expertise, they are not 
competent to provide a probative (i.e., persuasive) opinion 
on a medical matter.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, where, as here, each claim turns on medical a 
matter, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claims for service 
connection for headaches and DDD of the lumbar spine has not 
been received.  As such, the RO's November 2004 decision 
declining to reopen each claim remains final, and the appeal 
as to headaches and DDD of the lumbar spine must be denied.  
As the Veteran has not fulfilled the threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claims for service connection, the benefit-of-the-
doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).



ORDER

A disability rating in excess of 50 percent for residuals of 
fibroid cystic disease, status post hysterectomy with 
bilateral salpingo-oophorectomy, is denied.

A disability rating in excess of 10 percent for right 
chondromalacia patella is denied.  

An initial disability rating in excess of 10 percent for left 
patellofemoral syndrome is denied.  

As new and material evidence to reopen the claim for service 
connection for headaches has not been received, the appeal is 
denied.  

As new and material evidence to reopen the claim for service 
connection for DDD of the lumbar spine has not been received, 
the appeal is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


